

117 HR 757 IH: Protecting New Mexico’s Jobs and Public Education System Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 757IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Herrell introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo exempt the State of New Mexico from certain provisions of certain orders related to oil and gas drilling.1.Short titleThis Act may be cited as the Protecting New Mexico’s Jobs and Public Education System Act.2.Exemption of New Mexico from certain provisions of certain orders related to oil and gas drillingThe following provisions shall not apply to the State of New Mexico:(1)Section 208 of Executive Order 14008 on Tackling the Climate Crisis at Home and Abroad, issued on January 27, 2021 (relating to a pause on new oil and natural gas leases on public lands).(2)Section 3(g) of order number 3395 issued by the Acting Secretary of the Interior and dated January 20, 2021 (related to any lease, contract, or other agreement, or permit regarding fossil fuel extraction).